Andree Layton Roaf, Judge, dissenting. I would reverse and remand this case to the Board of Review for further findings consistent with this decision. While I agree with the majority that substantial evidence does not support the Board’s conclusion that Imogene Oliver’s absenteeism rose to the level of misconduct, this is because the Board concluded that Oliver exceeded the maximum number of “occurrences” during her tenure with Tyson, a conclusion that the Appeal Tribunal did not reach in its decision to award Oliver benefits. It appears from the Board’s opinion that it accepted the employer’s testimony on this point, and there is no indication that the Board reviewed Tyson’s somewhat complex attendance policy, and recitation by the employer’s witness of Oliver’s absences, including excused and non-excused, to determine if the policy was in fact violated. It is not readily apparent from a review of the transcript in this case that it was. We do not conduct de novo review of employment cases, see Barber v. Director, 67 Ark. App. 20, 992 S.W.2d 159 (1999). Consequently, I would not conduct this review, but would remand to the Board for further consideration of this issue. I further note that our case law indicates that misconduct for absenteeism has been found where the absences have not been reported or called on in advance, see Victor Indus. Corp. v. Daniels, Dir., 1 Ark. App. 6, 611 S.W.2d 794 (1981), or excessive due to other personal activities, see Jeffreys v. Everett, Dir., 6 Ark. App. 265, 640 S.W.2d 465 (1982). Here, the vast majority of Oliver’s absences were due to medical problems, bonajide family leave, and all apparently were properly reported. Pittman and Hart, JJ., join.